Bloodworth, J.
1. In the light of the remainder of the charge of the court, there is no error in the excerpt therefrom relative to an accomplice, of which complaint is made in the first special ground of the motion for a new trial. When the entire charge is considered it sufficiently informed the jury as to when a person is an accomplice.
2. Certain evidence to impeach a witness on an irrelevant matter was offered. The judge sustained an objection to this evidence, saying, *494“You can not impeach a -witness on an irrelevant matter,” but held that the evidence objected to could be considered by the jury “as affecting the credibility of the witness,” and distinctly ruled, “T limit the testimony to that; they can not consider if as evidence against the defendant now on trial as to his guilt or innocence.” This ruling, if error, was not harmful to the accused.
Decided May 14, 1930.
P. M. Anderson, for plaintiff in error.
J. T. Grice, solicitor-general, 3. 3. Elders, contra.
3. The evidence authorized the verdict, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.